 1   AARON D. FORD
      Attorney General
 2   GERRI LYNN HARDCASTLE, Bar No. 13142
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1134
 6   E-mail: ghardcastle@ag.nv.gov
 7   Attorneys for Defendants
     Romeo Aranas, Bradley Kyle,
 8   William Pence, Danielle Richard,
     Lauren Wing, and Nathaniel Woods
 9
10                                   UNITED STATES DISTRICT COURT
11                                           DISTRICT OF NEVADA
12   KENNETH FRIEDMAN,                                           Case No. 3:17-cv-00433-MMD-WGC
13                          Plaintiff,
                                                              ORDER GRANTING DEFENDANTS’
14   vs.                                                    MOTION FOR ENLARGEMENT OF TIME
                                                            TO RESPOND TO PLAINTIFF’S MOTION
15   ISIDRO BACA, et al.,                                  FOR TEMPORARY RESTRAINING ORDER
                                                           AND PRELIMINARY INJUNCTION AT ECF
16                          Defendants.                              NOS. 47 AND 48
17                                                                      (Second Request)
18          Defendants, Romeo Aranas, Bradley Kyle, William Pence, Danielle Richard, Lauren Wing, and

19   Nathaniel Woods, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

20   and Gerri Lynn Hardcastle, Deputy Attorney General, hereby file this motion for enlargement of time to

21   respond to Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction at ECF Nos. 47

22   and 48. This motion is based Fed. R. Civ. P. 6(b)(1), the following Memorandum of Points and

23   Authorities, and the papers and pleadings on file herein.

24                           MEMORANDUM OF POINTS AND AUTHORITIES

25   I.     RELEVANT PROCEDURAL HISTORY

26          This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 31. Plaintiff,

27   Kenneth Friedman (Plaintiff), is an inmate in the lawful custody of the Nevada Department of Corrections

28   ///
                                                          1
 1   (NDOC). Id. at 2. He alleges, inter alia, that Defendants violated his rights under the First, Eighth, and

 2   Fourteenth Amendments to the U.S. Constitution. Id. passim.

 3          On January 2, 2019, Plaintiff filed his Motion for Temporary Restraining Order and Preliminary

 4   Injunction. ECF Nos. 47, 48.1 Defendants’ response to Plaintiff’s motions is due on January 16, 2019.

 5   That day, Defendants’ filed a motion for enlargement of time to oppose the motion. ECF No. 51.

 6   Defendants’ explained that they needed additional time to file their opposition in order to compile the

 7   documentary evidence and declarations to refute Plaintiff’s allegations. Id. at 2. This Court graciously

 8   granted Defendants’ motion and allowed them up to and including January 30, 2019, to file their

 9   opposition. ECF No. 52. Although Defendants have diligently sought to complete their opposition in

10   accordance with today’s deadline, they are unable to do so. Due to (1) the vague and conclusory nature of

11   the allegations in Plaintiff’s motion and declaration, (2) raising factual averments dating back to 2014, (3)

12   needing Plaintiff’s medical records from before his incarceration in 2004, and (4) the large number of

13   NDOC records necessary to address the issues in Plaintiff’s motion, Defendants unfortunately need a

14   second enlargement of time to respond to this matter. Accordingly, Defendants respectfully request one

15   additional week (or up to and including Wednesday, February 6, 2019, to oppose the motion.

16   II.    LEGAL STANDARD

17          District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

18   Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

19   1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

20                    When an act may or must be done within a specified time, the court may,
                      for good cause, extend the time: (A) with or without motion or notice if
21                    the court acts, or if a request is made, before the original time or its
                      extension expires; or (B) on motion made after the time has expired if the
22                    party failed to act because of excusable neglect.

23          “The proper procedure, when additional time for any purpose is needed, is to present to the

24   Court a timely request for an extension before the time fixed has expired (i.e., a request presented

25   before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line

26   Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such

27   as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,

28
            1
                ECF Nos. 47 and 48 are the same document.
                                                            2
 1   family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court

 2   deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”

 3   Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s

 4   diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

 5   975 F.2d 604, 609 (9th Cir. 1992).

 6   III.   DISCUSSION

 7          Defendants’ deadline to oppose Plaintiff’s motions in today, January 30, 2019. Therefore, they

 8   are seeking additional time in advance of the expiration of the deadline and need demonstrate good

 9   cause for the requested enlargement. Defendants have diligently attempted to prepare their opposition

10   to Plaintiff’s motion in order to comply with this Court’s extended deadline. However, Defendants

11   have not yet provided their counsel with several of the documents necessary for this Court to properly

12   decide Plaintiff’s motion. Without these documents, this Court would be required to decide Plaintiff’s

13   motion in a “he said/they said” scenario. The medical records and other documents will allow this

14   Court to make a sound decision instead of guessing. Defendants do not wish to unnecessarily delay the

15   Court’s adjudication of Plaintiff’s motion; they simply wish to provide this Court with a proper basis

16   for its decision. Defendants want this Court to rely upon facts and evidence, not just self-serving

17   allegations. Therefore, Defendants request to be allowed up to and including Wednesday, February 6,

18   2019, to respond to Plaintiff’s motions.

19   IV.    CONCLUSION

20          As stated, Defendants need additional time to respond to Plaintiff’s Motion for Temporary

21   Restraining Order and Preliminary Injunction, because are still compiling all of the necessary

22   information and documents for their response. The information and documentation are essential for this

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       3
 1   Court to properly decide Plaintiff’s motions, so Defendants respectfully request that this Court allow

 2   them up to and including Wednesday, February 6, 2018, to respond to Plaintiff’s motions.

 3          DATED this 30th day of January, 2019.

 4                                               AARON D. FORD
                                                 Attorney General
 5

 6                                               By:
                                                           GERRI LYNN HARDCASTLE
 7                                                         Deputy Attorney General
                                                           State of Nevada
 8                                                         Bureau of Litigation
                                                           Public Safety Division
 9
                                                           Attorneys for Defendants
10

11
                                                 IT IS SO ORDERED.
12

13
                                                 U.S. MAGISTRATE JUDGE
14

15                                               DATED: January 31, 2019

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
